Citation Nr: 1809854	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	James McElfresh, Agent




ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board has expanded the Veteran's claims on appeal to encompass all similar disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Veteran's appeal was previously remanded by the Board in January 2016.  The appeal is now ready for adjudication.


FINDINGS OF FACT

1.  The Veteran's tinnitus is not related to service  

2.  The Veteran's heart disorder is not related to service.

3.  The Veteran's acquired psychiatric disorder is not related to service.

4.  The Veteran's COPD is not related to service .  




CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  The criteria for establishing entitlement to service connection for a heart disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3.  The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

4.  The criteria for establishing entitlement to service connection for COPD, to include as due to an acquired psychiatric disorder, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  

This appeal was remanded in January 2016 in order to afford the Veteran a VA examination for his acquired psychiatric disorder claim as well as to obtain updated treatment records.  Updated treatment records are now associated with the claims file.  Despite multiple documented attempts to reach the Veteran regarding a scheduled August 2016 VA psychiatric examination, the Veteran never responded.  He then failed to show at his scheduled examination without good cause.  Therefore, the Board is now satisfied that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board acknowledges that the Veteran was not provided with a VA examination for his tinnitus, heart disorder, and COPD.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.

In each of the above-listed disorders, the Board finds that although there may be evidence of a current disability, there is insufficient evidence to show that any of the 3 disabilities occurred in service or are associated with service.  Additionally, with regards to the COPD, as the Veteran did not show up for his acquired psychiatric disorder examination.  As a result, an examination to determine the possibility of secondary service connection to an acquired psychiatric disorder is not warranted.  Therefore, examinations for tinnitus, a heart disorder, and COPD are not warranted at this time.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including tinnitus (organic diseases of the nervous system) and cardiovascular-renal disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 


Tinnitus and a Heart Disorder

The Veteran is seeking entitlement to service connection for tinnitus and a heart disorder.  However, the Board finds that service connection is not warranted.

Service treatment records do not reflect complaints of, treatment for, or a diagnosis related to tinnitus or a heart disorder.  Significantly, his separation examination was absent of any complaints of or observed symptoms related to tinnitus or a heart disorder.  

In fact, the post-service evidence does not reflect symptoms related to tinnitus or a heart disorder for many years after the Veteran left active duty service.  As for tinnitus, there is not a single treatment record documenting tinnitus.  The closest possibility is when he complained of ringing in his ears as a result of shooting guns in June 2001.  With regards to a heart disorder, the earliest indication of a heart disorder was in December 2004 when he was diagnosed with coronary artery disease, atherosclerosis, and cardiomyopathy.  The Board emphasizes that because the Veteran left active service in 1971, it was not until approximately 30 years later that medical records demonstrate symptoms that may approximate tinnitus and 33 years until he was first diagnosed with a heart disorder.  Therefore, continuity is not established based on the clinical evidence.

As part of this claim, the Board recognizes the statements regarding the Veteran's history of symptoms.  In this regard, while the Veteran is not competent diagnose a disorder such as a heart disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he and others are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Veteran is competent to report tinnitus and diagnose tinnitus.  However, as recently as July 2010, the Veteran denied that he suffered from tinnitus.  It was only in May 2012 that the Veteran indicated that he suffered from tinnitus, which was when he filed the current claim.  As for his heart disorder, the Board notes that the Veteran has not explained how it could be related to service and has not specifically asserted that he has had a heart disorder since service.  Therefore, the Board is unable to rely on testimony alone that the Veteran has experienced tinnitus and heart disorder symptoms continuously since service.  

Next, service connection may also be granted when the evidence establishes a nexus between his claimed disorder and either his active duty or his service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty despite his contentions to the contrary.

The Board notes that there are no treatment records establishing that the Veteran's tinnitus and heart disorder are related to active duty, nor has any physician asserted that such a relationship exists.  Both tinnitus and a heart disorder were first reported by the Veteran decades after service.  Without any basis to suggest that the Veteran's disorders are related to military service, the Board finds that the weight of the competent evidence does not attribute the Veteran's tinnitus and a heart disorder to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107(b) (2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder and COPD

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, as well as COPD, to include as due to an acquired psychiatric disorder.  However, the Board finds that service connection is not warranted.

Initially, the Board notes that the Veteran did not appear at a VA psychiatric examination requested by the Board.  For original claims, such as this one, when a claimant fails to report for examination without good cause VA is to adjudicate the claim on the evidence of record.  38 C.F.R. § 3.655(b). 

The Veteran's entrance examination does not reflect notations for any acquired psychiatric disorder.  Service treatment records do not reflect complaints of, treatment for, or a diagnosis related to an acquired psychological disorder.  Significantly, his separation examination was absent of any complaints of or observed symptoms related to any acquired psychological disorder.  

In fact, the post-service evidence does not reflect symptoms related to an acquired psychiatric disorder for many years after the Veteran left active duty service.  The earliest notation in the record referring to mental health is a June 2001 medical record that indicates a problem with anxiety that had been exacerbated by his former occupation as a state trooper.  A January 2008 medical record indicates depression and he was diagnosed with PTSD in March 2011.  The Board emphasizes that because the Veteran left active service in 1971, it was not until approximately 30 years later that he first exhibited symptoms that could be related to an acquired psychiatric disorder.  Therefore, continuity is not established based on the clinical evidence.

As part of this claim, the Board recognizes the statements regarding the Veteran's history of symptoms.  In this regard, while the Veteran is not competent to diagnose a disorder such as a psychiatric disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he and others are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Although the Veteran has stated that his acquired psychiatric condition dates back to service, the Veteran's assertion is inconsistent with his own statements in October 1978 and April 1982 medical examinations.  When asked whether he had depression or excessive worry as well as nervous trouble of any sort, he did not respond in the affirmative.  The Board finds that the Veteran's contemporaneous statements are more probative than a reported history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Therefore, the Board is unable to rely on testimony alone that the Veteran has experienced psychiatric symptoms continuously since service.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Consequently, continuity is not established based on the statements in the record.

Next, service connection may also be granted when the evidence establishes a nexus between his acquired psychiatric disorder and his military service.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's disorder to active duty, despite his contentions to the contrary.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).

The Board notes that the Veteran was diagnosed with PTSD in March 2011 when the Veteran sought mental health treatment from a VA psychologist.  The psychologist noted that the Veteran reported the stressor of being personally assaulted due to his race in Okinawa as well as the fear of being unable to protect himself after suffering from other attacks.  None of these incidents occurred in combat.  The VA psychologist, however, did not base their PTSD diagnosis on a verified stressor, which is a necessary requirement to provide VA disability benefits for a PTSD diagnosis.  Rather, the psychologist relied solely on the Veteran's reports of the incidents.  In its previous Remand, the Board informed the Veteran that a corroborated stressor is necessary to provide VA disability benefits for PTSD.  However, in response to a January 2016 letter seeking additional information about the Veteran's claimed stressors, the Veteran's representative notified VA that the Veteran had no other information or evidence to provide VA to support his claim.  Without the Veteran providing any additional evidence that would serve to corroborate his stressor, the Board must deny the Veteran's claim for PTSD for the absence of a verified stressor.  

With regards to the Veteran's depression, there is insufficient evidence in the claims file to grant service connection for the claim.  In its previous Remand, the Board ordered a VA psychological examination in part to determine whether the Veteran had any mental disorders, and if so, to obtain an opinion as to whether the mental disorders are related to service.  However, in this instance, the Board only has scattered reports of depression in the medical record.  A January 2008 treatment record notes worsening depression as pain limited his life.  His depression was specifically linked to losing everything in the divorce, living with his daughter's family, and awaiting resolution of disability compensation benefits.  Later, a July 2010 treatment record noted a history of depression for 2.5 years due to a divorce and financial losses.  Therefore, as a result of the absence of evidence connecting the Veteran's current depression to military service, the Board must deny the Veteran's claim for depression.

The Veteran also filed for service connection for COPD as due to an acquired psychiatric disorder.  The Board notes that in a September 2016 statement, the Veteran's representative asserts that his COPD is related to smoking, which is related to stress in service.  To back up that argument, the representative provided a medical study suggesting that military deployment is associated with smoking initiation.  The medical record demonstrates that the Veteran has an extensive history of tobacco use.  

As a standalone claim, the Board notes that the Veteran has made no assertions that he has suffered from COPD since service.  Service treatment records do not reflect complaints of, treatment for, or a diagnosis related to an acquired psychological disorder.  Significantly, his separation examination was absent of any complaints of or observed symptoms related to any acquired psychological disorder.  
In fact, references to the Veteran's COPD only appear in medical records since the 2010s.  Therefore, the Veteran's only possible avenue to service connection is through secondary service connection.

General Counsel Opinion 6-2003 recognizes that 38 C.F.R. § 1103(a) and 38 C.F.R. § 3.300(a) prohibit service connection for any condition that is attributable to a veteran's use of tobacco during service.  However, it also states that the "plain language of the statute and regulation do not bar the finding of secondary service connection for a disability related to the veteran's use of tobacco products after the veteran's service, where that disability is proximately due to a service-connected disability that is not service connected on the basis of being attributable to the veteran's use of tobacco products during service."  Id.  

The opinion instructs that, when assessing this type of claim, the following questions must be resolved: (1) whether the service-connected disability caused the veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  Id.   

In this case, the Veteran has been denied service connection for an acquired psychiatric disorder.  Therefore, he is ineligible for secondary service for COPD as due to an acquired psychiatric disorder.  As noted above, he is also prohibited from claiming direct service connection for tobacco use during service under 38 C.F.R. § 1103(a) and 38 C.F.R. § 3.300(a).

The Board finds that the weight of the competent evidence does not attribute the Veteran's acquired psychiatric disorder and COPD to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107(b) (2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.

Service connection for a heart disorder is denied.

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, is denied.

Service connection for COPD, to include as due to an acquired psychiatric disorder, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


